Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Edward Hubbard is suspended from the practice of law for one year and until he pays all registration fees and penalties to the Attorney Registration and Disciplinary Commission and until he makes restitution, as follows: Kimberly Wells $1,500 Vivian Taylor $750 Robert Franklin $607 Suspension effective October 12, 2006. Respondent Edward Hubbard shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.